UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53668 NET TALK.COM, INC. (Exact name of Registrant as specified in its charter) Florida 20-4830633 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 1rive, Miami, FL (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:(305) 621-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) duringthe preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ] Accelerated Filer[ ] Non-accelerated filer[ ] Smaller reporting company[√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] The Registrant had 12,429,300 shares of Common Stock, par value $0.001 per share, outstanding as of February 14, 2011. 1 Net Talk.com, Inc. INDEX Part I Financial Information Page No. Item 1 Financial Statements Balance Sheets at December 31, 2010 (Unaudited) and September 30, 2010 3 Statement of Operations for the Three Months Ended December 31, 2010 and 2009 (Unaudited) 4 Statements of Cash Flows for the Three Months Ended December 31, 2010 and 2009 (Unaudited) 5 Notes to Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Conditions and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risks 27 Item 4 Controls and Procedures 27 Part II Other Information Item 1 Legal Proceedings 28 Item 1A Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 Defaults Upon Senior Securities 28 Item 4 Submission of Matters to a Vote of Security Holders 28 Item 5 Other Information 28 Item 6 Exhibits 29 Signatures 30 2 Part I Item 1.Financial Statements Net Talk.com, Inc. Balance Sheets December 31, September 30, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivables, net of allowance for bad debts of $23,739 and $22,749 39 Inventory Prepaid expenses Total current assets Telecommunication equipment and other property, net Intangible assets, net Deferred financing costs and other assets Total assets $ $ Liabilities, redeemable preferred stock and stockholders' deficit Current liabilities: Accounts payable $ $ Accrued dividends Accrued expenses Deferred revenue Current portion of senior secured convertible debentures Current portion of derivative liabilities Total current liabilities Redeemable preferred stock $.001 par value, 10,000,000 shares authorized, 300 issued and outstanding Stockholders' deficit: Common stock, $.001 par value, 300,000,000 shares authorized, 12,429,300 issued and outstanding, as of December 31, 2010. Preferred stock to be issued at future dates - Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities, redeemable preferred stock and stockholders' deficit $ $ The accompanying notes are an integral part of the financial statements 3 Net Talk.com, Inc. Statements of Operations Three months ended December 31, Revenues $ $ Cost of sales Gross margin ) ) Advertising Compensation and benefits Professional fees Depreciation and amortization Research and development General and administrative expenses Total operating expenses Loss from operations ) ) Other income (expenses): Interest expense ) ) Derivative expense ) ) Interest income ) ) Net loss ) ) Reconciliation of net loss to loss applicable to common stockholders: Preferred stock dividends in arrears ) - Loss applicable to common stockholders $ ) $ ) Loss per common shares: Basic and diluted earnings per common share $ ) $ ) Weighted average shares: Basic and diluted The accompanying notes are an integral part of the financial statements 4 Net Talk.com, Inc. Statements of Cash Flows Three months ended December 31, Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Amortization Amortization of finance costs - Amortization of debt discount - ) Bad debt expense Derivative fair value adjustments Changes in assets and liabilities: Accounts receivables ) ) Prepaid expenses and other assets Inventories ) ) Deferred revenues Accounts payables Accrued expenses ) Net cash used in operating activities ) ) Cash flow used in investing activities: Restricted cash ) - Acquisition of fixed assets ) ) Decrease in deposits ) - Net cash used in investing activities ) ) Cash flow used in financing activities: Cancel shares - OMNI ) - Loans from officers - ) Net cash used in financing activities ) ) Net decrease in cash ) ) Cash and equivalents, beginning Cash and equivalents, ending $ $ Supplemtal disclosures: Non - cash changes: Cash paid for interest $
